DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 2 August 2022, with respect to the rejections of claims 12-30 under 35 U.S.C. §§ 102 & 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly-applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 12-23, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US-2014/0354794) in view of Mikaelian (US-2018/0070814).
	Regarding claim 12:  Imamura discloses an image processing method (fig 9 and [0023] of Imamura) comprising: performing a first registration of a first fundus region in a plurality of first frames in a first moving image of a subject eye (fig 9(S910,S920) and [0085]-[0086] of Imamura); performing a second registration of a second fundus region in a plurality of second frames in a second moving image of the subject eye (fig 5A, fig 9(S910,S920), [0039], [0079]-[0081], and [0085]-[0086] of Imamura – registration between multiple frames based on motion); computing a first analysis data by performing a predetermined image processing of a first point in the first moving image after the first registration (fig 9(S930), [0041]-[0043], and [0080] of Imamura); computing a second analysis data by performing the predetermined image processing of a second point, which corresponds to the first point, in the second moving image after the second registration (fig 5A, fig 9(S930), [0041]-[0043], and [0080]-[0082] of Imamura – computations in each frame according to registered points); and comparing the first analysis data and the second analysis data (figs 5A-5E, fig 9(S960), [0041]-[0045], and [0080] of Imamura).
	Imamura does not disclose the first moving image being associated with a first imaging scan taken at a first time and the second moving image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively.
	Mikaelian discloses the first image being associated with a first imaging scan taken at a first time and the second image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively (fig 5, [0031], [0042]-[0044], and [0095]-[0096] of Mikaelian – measurements and images from different devices individually registered to an image of the fundus, and are thus separate image scannings taken at different times).
	Imamura and Mikaelian are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate the first image with a first imaging scan taken at a first time and associate the second image with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively, as taught by Mikaelian.  By combination with Imamura, the first image and second image are a first moving image and a second moving image.  The motivation for doing so would have been to be able to perform a more comprehensive examination of the eye, and thus improve eye health analysis, by using more than one type of eye imaging device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura according to the relied-upon teachings of Mikaelian to obtain the invention as specified in claim 12.
	Regarding claim 13:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein analyzing includes: computing first visualization data enabling visualization of a state of blood fluid flowing at the location including the first analysis point when imaging the first moving image; and computing second visualization data enabling visualization of a state of blood fluid flowing at the location including the second analysis point when imaging the second moving image (fig 5A, fig 9(S940), [0043]-[0044], [0066]-[0067], and [0080] of Imamura – visualization of states and movements of blood fluids at determined points for each extracted frame).
	Regarding claim 14:  Imamura in view of Mikaelian discloses the image processing method of claim 13 (as rejected above), further comprising creating a comparative image to compare the first visualization data against the second visualization data (fig 11A(ST), [0092], and [0095]-[0096] of Imamura).
	Regarding claim 15:  Imamura in view of Mikaelian discloses the image processing method of claim 13 (as rejected above), wherein: the first visualization data is computed based on a pixel value at the location including the first analysis point in each of the plurality of first frames; and the second visualization data is computed based on a pixel value at the location including the second analysis point in each of the plurality of second frames (fig 5A, fig 11A, [0066]-[0067], and [0092]-[0095] of Imamura – visualization at selected point(s) for multiple frames).
	Regarding claim 16:  Imamura in view of Mikaelian discloses the image processing method of claim 13 (as rejected above), wherein: the first visualization data includes values determined based on a pixel value of an image in each of the frames at respective timings in the first moving image; and the second visualization data includes values determined based on a pixel value of an image in each of the frames at respective timings in the second moving image (figs 5A-5G, fig 11A(ST), [0070]-[0074], and [0092]-[0096] of Imamura – visualizations for multiple frames according to the characteristics of blood flow determined based on pixel values).
	Regarding claim 17:  Imamura in view of Mikaelian discloses the image processing method of claim 16 (as rejected above), wherein: a first graph is created based on the first visualization data with the pixel values represented on a vertical axis and with the timings represented on a horizontal axis; and a second graph is created based on the second visualization data with the pixel values represented on a vertical axis and with the timings represented on a horizontal axis (figs 5A-5G, fig 11(ST), [0066]-[0069], and [0096]-[0097] of Imamura – time-space graph for each visualized frame, with time on horizontal axis).
	Regarding claim 18:  Imamura in view of Mikaelian discloses the image processing method of claim 17 (as rejected above), wherein the first graph and the second graph are displayed superimposed (fig 11A(L), and [0092]-[0099] of Imamura).
	Regarding claim 19:  Imamura in view of Mikaelian discloses the image processing method of claim 13 (as rejected above), wherein: the first visualization data and the second visualization data include at least one out of a brightness value, a brightness change rate, a saturation rate that is brightness as a proportion of a maximum brightness value, or a blood flow velocity at the location including the first analysis point and the location including the second analysis point (fig 11A, figs 12A-12C, [0054]-[0058], and [0100]-[0101] of Imamura – blood flow velocity; list recited in the alternative).
	Regarding claim 20:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), further comprising: creating a first color moving image representing a change in pixel value at each pixel of an image in each of the frames of the first moving image; and creating a second color moving image representing a change in pixel value at each pixel of an image in each of the frames of the second moving image (fig 11A, and [0092]-[0097] of Imamura).
	Regarding claim 21:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein: performing the first registration of the first fundus region in the plurality of first frames in the first moving image is achieved by aligning a feature point in the first fundus region of the plurality of first frames in the first moving image; and performing the second registration of the second fundus region in the plurality of second frames in the second moving image is achieved by aligning a feature point in the second fundus region of the plurality of second frames in the second moving image ([0080]-[0083], and [0086] of Imamura – registration between frames for each fundus region).
	Regarding claim 22:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), further comprising a correcting positional misalignment between each of the frames of the first moving image and each of the frames of the second moving image ([0083]-[0085] of Imamura).
	Regarding claim 23:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein the first moving image and the second moving image are wide angled fundus images of an examined eye ([0032] and [0092] of Imamura).
	Regarding claim 25:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), further comprising: correcting a brightness value of each pixel in each of the frames of the first moving image such that a contrast is brought within a specific range; and correcting a brightness value of each pixel in each of the frames of the second moving image such that a contrast is brought within a specific range ([0082], and [0095] of Imamura).
	Regarding claim 29:  Imamura discloses a non-transitory computer-readable medium storing information processing program that causes a computer to perform (fig 9, [0023], and [0108] of Imamura) a first registration of a first fundus region in a plurality of first frames in a first moving image of a subject eye (fig 9(S910,S920) and [0085]-[0086] of Imamura); perform a second registration of a second fundus region in a plurality of second frames in a second moving image of the subject eye (fig 5A, fig 9(S910,S920), [0039], [0079]-[0081], and [0085]-[0086] of Imamura – registration between multiple frames based on motion); compute a first analysis data by performing a predetermined image processing of a first point in the first moving image after the first registration (fig 9(S930), [0041]-[0043], and [0080] of Imamura); compute a second analysis data by performing the predetermined image processing of a second point, which corresponds to the first point, in the second moving image after the second registration (fig 5A, fig 9(S930), [0041]-[0043], and [0080]-[0082] of Imamura – computations in each frame according to registered points); and compare the first analysis data and the second analysis data (figs 5A-5E, fig 9(S960), [0041]-[0045], and [0080] of Imamura).
	Imamura does not disclose the first moving image being associated with a first imaging scan taken at a first time and the second moving image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively.
	Mikaelian discloses the first image being associated with a first imaging scan taken at a first time and the second image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively (fig 5, [0031], [0042]-[0044], and [0095]-[0096] of Mikaelian – measurements and images from different devices individually registered to an image of the fundus, and are thus separate image scannings taken at different times).
	Imamura and Mikaelian are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate the first image with a first imaging scan taken at a first time and associate the second image with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively, as taught by Mikaelian.  By combination with Imamura, the first image and second image are a first moving image and a second moving image.  The motivation for doing so would have been to be able to perform a more comprehensive examination of the eye, and thus improve eye health analysis, by using more than one type of eye imaging device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura according to the relied-upon teachings of Mikaelian to obtain the invention as specified in claim 29.
	Regarding claim 30:  Imamura discloses an image processing device (fig 8 and [0022] of Imamura) comprising: a memory configured to store a program for causing an image processing method to be executed by a processor; and a processor configured to execute the image processing method by executing the program stored in the storage device (fig 9, [0023], and [0108] of Imamura), wherein the image processing method comprises; performing a first registration of a first fundus region in a plurality of first frames in a first moving image of a subject eye (fig 9(S910,S920) and [0085]-[0086] of Imamura); performing a second registration of a second fundus region in a plurality of second frames in a second moving image of the subject eye (fig 5A, fig 9(S910,S920), [0039], [0079]-[0081], and [0085]-[0086] of Imamura – registration between multiple frames based on motion); computing a first analysis data by performing a predetermined image processing of a first point in the first moving image after the first registration (fig 9(S930), [0041]-[0043], and [0080] of Imamura); computing a second analysis data by performing the predetermined image processing of a second point, which corresponds to the first point, in the second moving image after the second registration (fig 5A, fig 9(S930), [0041]-[0043], and [0080]-[0082] of Imamura – computations in each frame according to registered points); and comparing the first analysis data and the second analysis data (figs 5A-5E, fig 9(S960), [0041]-[0045], and [0080] of Imamura).
	Imamura does not disclose the first moving image being associated with a first imaging scan taken at a first time and the second moving image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively.
	Mikaelian discloses the first image being associated with a first imaging scan taken at a first time and the second image being associated with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively (fig 5, [0031], [0042]-[0044], and [0095]-[0096] of Mikaelian – measurements and images from different devices individually registered to an image of the fundus, and are thus separate image scannings taken at different times).
	Imamura and Mikaelian are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate the first image with a first imaging scan taken at a first time and associate the second image with a second imaging scan taken at a second time, the second imaging scan and second time being different from the first imaging scan and first time, respectively, as taught by Mikaelian.  By combination with Imamura, the first image and second image are a first moving image and a second moving image.  The motivation for doing so would have been to be able to perform a more comprehensive examination of the eye, and thus improve eye health analysis, by using more than one type of eye imaging device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura according to the relied-upon teachings of Mikaelian to obtain the invention as specified in claim 30.

6.	Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US-2014/0354794) in view of Mikaelian (US-2018/0070814), and in further view of well-known prior art.
	Regarding claim 24:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein: the first moving image and the second moving image are moving images in which a blood vessel of an examined eye is imaged as the blood vessel (fig 5A, fig 11A, [0065]-[0067], and [0092]-[0095] of Imamura); and the first analysis point and the second analysis point are points set on the blood vessel (fig 5A(pt), fig 11A(pt), [0067], and [0094] of Imamura).
	Imamura in view of Mikaelian does not disclose expressly that the imaged blood vessel of the examined is specifically a choroidal blood vessel of the examined eye.  In the previous Office Action of 12 April 2022, OFFICIAL NOTICE was taken that imaging choroidal blood vessels of an examined eye is old, well-known, and expected in the art.  Since the Office Notice is not timely traversed by Applicant, the Official Notice is taken to be admitted prior art.  See MPEP § 2144.03(C).  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to image specifically the choroidal blood vessel of the examined eye since Imamura is concerned with imaging the eye for health analysis, and the choroidal blood vessel is essential to eye health.
	Regarding claim 26:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein: the first analysis point is a feature point on a blood vessel that has been automatically selected (fig 11A(L) and [0093] of Imamura).
	Imamura does not disclose the feature point has been automatically selected by artificial intelligence.  In the previous Office Action of 12 April 2022, OFFICIAL NOTICE was taken that selecting feature points automatically by artificial intelligence is old, well-known, and expected in the art.  Since the Office Notice is not timely traversed by Applicant, the Official Notice is taken to be admitted prior art.  See MPEP § 2144.03(C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use specifically artificial intelligence to select the feature point, since artificial intelligence is an effective means of determining features in an image, and would improve the overall accuracy and operability of the system and method.

7.	Claims 27, 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US-2014/0354794) in view of Mikaelian (US-2018/0070814), and in further view of Nidek (EP-3300654-A2).
	Regarding claim 27:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above), wherein: the first moving image and the second moving image are moving images imaged using emitted light ([0032] of Imamura).  Imamura in view of Mikaelian does not disclose imaging using fluorescent light.
	Nidek discloses imaging using fluorescent light ([0013] of Nidek).
	Imamura and Nidek are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to image using fluorescent light, as taught by Nidek.  The suggestion for doing so would have been that fluorescent light is one possible form of light that can be used to effectively scan internal anatomical structures for various applications.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura further according to the relied-upon teachings of Nidek to obtain the invention as specified in claim 27.
	Regarding claim 28:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above).  Imamura in view of Mikaelian does not disclose wherein the first moving image is a moving image imaged before treatment and the second moving image is a moving image imaged after treatment.
	Nidek discloses wherein the first moving image is a moving image imaged before treatment and the second moving image is a moving image imaged after treatment (fig 11 and [0130]-[0133] of Nidek – top image set (321 & 322) is baseline, and thus before treatment; bottom image set (323 & 324) is for follow-up, and thus after treatment).
	Imamura and Nidek are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first moving image be a moving image imaged before treatment and the second moving image be a moving image imaged after treatment, as taught by Nidek.  The motivation for doing so would have been to be able to better determine the effectiveness of treatment by comparing the images before and after treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura further according to the relied-upon teachings of Nidek to obtain the invention as specified in claim 28.
	Regarding claim 31:  Imamura in view of Mikaelian discloses the image processing method of claim 12 (as rejected above).  Imamura in view of Mikaelian does not disclose wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image.
	Nidek discloses wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image ([0102]-[0104] of Nidek – second imaging can be performed on a later date when the patient comes in for a follow-up appointment).
	Imamura and Nidek are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to image the second moving image on an imaging date that is different from an imaging date of the first moving image, as taught by Nidek.  The motivation for doing so would have been to be able to better determine the effectiveness of treatment by comparing the images before and after treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura further according to the relied-upon teachings of Nidek to obtain the invention as specified in claim 31.
	Regarding claim 32:  Imamura in view of Mikaelian discloses the non-transitory computer-readable medium of claim 29 (as rejected above).  Imamura in view of Mikaelian does not disclose wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image.
	Nidek discloses wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image ([0102]-[0104] of Nidek – second imaging can be performed on a later date when the patient comes in for a follow-up appointment).
	Imamura and Nidek are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to image the second moving image on an imaging date that is different from an imaging date of the first moving image, as taught by Nidek.  The motivation for doing so would have been to be able to better determine the effectiveness of treatment by comparing the images before and after treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura further according to the relied-upon teachings of Nidek to obtain the invention as specified in claim 32.
	Regarding claim 33:  Imamura in view of Mikaelian discloses the image processing device of claim 30 (as rejected above).  Imamura in view of Mikaelian does not disclose wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image.
	Nidek discloses wherein the second moving image has been imaged on an imaging date that is different from an imaging date of the first moving image ([0102]-[0104] of Nidek – second imaging can be performed on a later date when the patient comes in for a follow-up appointment).
	Imamura and Nidek are analogous art because they are from the same field of endeavor, namely fundus imaging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to image the second moving image on an imaging date that is different from an imaging date of the first moving image, as taught by Nidek.  The motivation for doing so would have been to be able to better determine the effectiveness of treatment by comparing the images before and after treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Imamura further according to the relied-upon teachings of Nidek to obtain the invention as specified in claim 33.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616